Citation Nr: 0419440	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  97-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis.  


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1947.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a March 1997 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In a June 1998 decision, the Board 
determined that new and material evidence had not been 
presented to reopen the veteran's claim of entitlement to 
service connection for arthritis.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 1998, the Court vacated the 
Board's June 1998 decision and remanded the matter to the 
Board.

In June 1999, the Board remanded this matter to the RO for 
further consideration in light of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In a December 1999 decision, the 
Board again determined that new and material evidence had not 
been presented to reopen the veteran's claim of entitlement 
to service connection for arthritis.  The veteran appealed 
that decision to the Court and in a January 2001 decision, 
the Court vacated the Board's December 1999 decision and 
remanded the matter to the Board.  In a September 2001 
decision, the Board again determined that new and material 
evidence had not been presented to reopen the veteran's claim 
of entitlement to service connection for arthritis.  In a 
January 2003 decision, the Court vacated the Board's 
September 2001 decision and remanded the matter to the Board.  
In July 2003, the Board remanded this matter to the RO for 
the scheduling of a Board hearing and for compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The requested action has been completed to the extent 
possible and this matter has once again been returned to the 
Board.  

The issue of entitlement to service connection for arthritis 
is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 1972 letter, the RO denied entitlement to 
service connection for arthritis; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Evidence received since July 1972 is new, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
arthritis.  



CONCLUSIONS OF LAW

1.  The July 1972 RO decision, which denied entitlement to 
service connection for arthritis, is final.  38 U.S.C.A. 
§ 7105 (West 2002)

2.  Evidence received since the July 1972 RO decision is new 
and material, and the veteran's claim of entitlement to 
service connection for arthritis has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
arthritis.  A review of the record demonstrates that the 
veteran's claim was previously denied by the RO in July 1972.  
On July 12, 1972, the veteran was notified of the RO's denial 
of his claim of entitlement to service connection for 
arthritis.  The veteran did not file a notice of 
disagreement.  The July 1972 RO decision therefore became 
final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105(c).  Except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the RO, the claim may 
not thereafter be reopened and allowed, and a claim based on 
the same factual basis may not be considered.  See 
38 U.S.C.A. § 7105.  However, a claim will be reopened if new 
and material evidence has been presented or secured since the 
prior final decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The veteran's claim was received in January 1997; 
therefore the change in the regulation does not impact the 
present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence received since the July 1972 RO decision includes 
private medical records dated in 1996, copies of Morning 
Reports demonstrating treatment received by the veteran in 
1944 and 1945, as well as statements and testimony of the 
veteran.  This evidence is new in that it was not previously 
of record.  The private medical records document complaints 
and diagnoses of degenerative joint disease.  The Morning 
Reports reflect that the veteran was treated on January 12, 
1944 for an unspecified condition, and that he was treated 
through February 1945 for generalized lymphadenopathy.  
Statements and testimony from the veteran show that the 
veteran has reported suffering from arthritic symptoms during 
service in 1944 and continuously since his discharge from 
service.  This evidence bears directly and substantially upon 
the specific matter under consideration and is neither 
cumulative nor redundant of evidence previously considered.  
Furthermore, presuming all of the evidence to be credible, 
particularly the testimony and statements of the veteran, the 
Board concludes that this newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim as it demonstrates 
that the veteran was treated and hospitalized during service 
for complaints of swelling and pain.  The additional evidence 
is therefore new and material and the claim of entitlement to 
service connection for arthritis is reopened.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Additional actions to 
be conducted by the RO will serve to ensure compliance with 
the notice and assistance provisions of this legislation and 
the implementing regulations. 



ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for 
arthritis is reopened.  To this extent only, the appeal is 
granted.  



REMAND

The veteran is seeking entitlement to service connection for 
arthritis.  At his February 2004 hearing before a Member of 
the Board, the veteran's representative stated that he 
believed some of the veteran's service medical records were 
still outstanding and had not been associated with the claims 
folder.  He stated that the veteran had been placed on a 
limited physical profile while at Camp McCoy in Massachusetts 
and those documents were not of record.  The veteran's 
representative also stated that the veteran was currently 
receiving treatment for his condition from a private 
physician.  Those records have not been associated with the 
claims folder.  Thus, a remand is necessary to ensure that 
all relevant evidence has been obtained to the extent 
possible.  

The Board also notes that pursuant to the VCAA, VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  In the case of a claim 
for disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  In light of the veteran's 
testimony, the Morning Reports, and the current treatment 
records diagnosis degenerative joint disease, the Board 
concludes that a medical examination is necessary to ensure 
full development of the record and to enable the Board to 
make a final determination in this matter.  

Accordingly, this matter is REMANDED to the RO the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent is fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should attempt to obtain all 
available service medical records, 
including any limited physical profiles 
assigned at Camp McCoy in Massachusetts, 
through all appropriate channels.  

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, private and VA, 
who have treated the veteran for his 
complaints related to arthritis since his 
discharge from service.  After securing 
the necessary release, the RO should 
obtain these records.

4.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of his arthritis 
disability.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current arthritis disability 
and associated symptomatology.  The 
examiner is also requested to offer an 
opinion as to whether the veteran's 
arthritis disability, if any, is at least 
as likely as not related to the veteran's 
period of active service and/or any 
complaints or treatment noted during 
service.  A complete rationale for any 
opinion expressed should be provided.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



